Case:20-17488-EEB Doc#:17 Filed:11/19/20 Entered:11/19/20 08:55:34 Page1 of 7

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

Case No. 20-17488 EEB
Chapter 11

BAVARIA INN RESTAURANT, INC.
a Colorado Corporation

d/b/a Shotgun Willies

EIN XX-XXXXXXX

Debtor.

 

NOTICE PURSUANT TO L.B.R. 9013 OF THE MOTION FOR ORDER APPROVING
INTERIM ADVANCE PAYMENT PROCEDURES FOR ALL PROFESSIONALS

 

OBJECTION DEADLINE: DECEMBER 3, 2020

 

YOU ARE HEREBY NOTIFIED that the Debtor, Bavaria Inn Restaurant, Inc. d/b/a
Shotgun Willies, has filed a Motion for Order Approving Interim Advance Payment
Procedures for All Professionals. The Debtor has filed an application seeking an order
approving interim advance payment procedure pursuant to which professionals retained
by Order of the Court will be paid 100% of expenses and 80% of fees on a monthly basis.
All fees paid shall be subject to approval by the Court which shall be submitted on a
quarterly basis. To the extent any fees or expenses are not approved by the Court, they
shall either offset against the twenty-five percent (20%) hold back or be subject to
recapture as appropriate.

The Debtor requests that the Court approve interim compensation including the
following procedures:

a. Within 14 days from the end of the monthly billing cycle for which interim
advance payments (“Interim Advance Payments”) are sought, the Debtor
shall prepare a detailed monthly statement (“Monthly Statement”). The
Monthly Statement shall comply with L.B.R. 2016-1(a)(2)(B). Monthly
Statements seeking the reimbursement of expenses shall include a summary
of expenses by category. Whenever a person pays expenses for others, the
person shall be identified. Any fees or expenses not submitted in any month
may be submitted in the next monthly billing cycle to obtain payment or await
the formal fee application process to obtain payment.

b. Notice of Interim Advance Payments must be timely given along with an
attached copy of the applicable Monthly Statement to the Debtor, Debtor's
attorney(s), U.S. Trustee and, if applicable, the Chapter 11 trustee, attorney
for the Creditors’ Committee (or if there is no committee attorney, to all
Case:20-17488-EEB Doc#:17 Filed:11/19/20 Entered:11/19/20 08:55:34 Page2 of 7

members of the committee), and any party in interest who has specifically
requested copies of the Monthly Statements (“Noticed Parties’).

Cc. The description of any services regarding a confidential matter may be
redacted from the Monthly Statements. Professionals shall endeavor to use
descriptions that will allow adequate review of their service without
compromising sensitive commercial information, attorney, attorney work
product or other privileges. If a redacted entry is questioned, such entries
shall be treated as an Informal Objection. For allowance of the fees for the
redacted entries, professionals shall move to submit unredacted monthly
statements to the Court under seal as part of their subsequent formal fee
application.

d. Objections to monthly statements, referred to as “Informal Objections” shall
be submitted no later than 14 days after receiving notice of the Monthly
Statement. Informal Objections must be submitted to the professionals and
Noticed Parties and shall not be filed with the Court.

e. Informal Objections shall specify the nature of the objection and the
associated specific amount(s) within the Monthly Statement considered
objectionable.

f. In the event a professional receives an Informal Objection, then the

professional may not seek or accept an interim advance payment of any
amount to which an Informal Objection has been lodged (and remain
unresolved between the professional and objecting party). Instead, the
professional shall wait to obtain payment through the formal interim or final
fee application process or seek further order of the Court. As provided
herein, the professional may then receive 80% of the fees and 100% of the
expenses not subject to an unresolved objection.

g. The Bankruptcy Estate’s representative shall be authorized to pay and the
professional may seek or accept Interim Advance Payments when and only
to the extent that funds are available to pay all professionals and other
known administrative priority claimants and the professional has fully
complied with the provisions of L.B.R. 2016-2(b) and the Order authorizing
the Interim Advance Payment procedures, including Notice and Objection
provisions as provided for herein.

h. Failure to lodge an Informal Objection does not, by itself, constitute waiver
of the right to object to a formal interim or final fee application. All Interim
Advance Payments are subject to the interim and final fee applications filed
with the Court pursuant to 11 U.S.C. §§330 and 331 and therefore subject
to disgorgement.
Case:20-17488-EEB Doc#:17 Filed:11/19/20 lEntered:11/19/20 08:55:34 Page3 of 7

i. Reasonable time and expenses incurred in the preparation of monthly
statements and formal applications shall be reimbursable from the estate.

j. Notice of any proposed increase in an individual professional's billing rate
must be filed with the Court and separately noticed to the Noticed Parties,
and those parties shall have thirty (30) days to file objections to the proposed
increase.

k. This application, if approved, will not preclude any party-in-interest from
seeking extraordinary relief or expedited action by the Court to resolve or
clarify disputes regarding professional compensation or expense
reimbursement.

I. Every professional seeking interim advance payments shall comply with 11
U.S.C. §§330 and 331, L.B.R. 2016-1 and L.B.F. 2016-1.1 for interim and
final compensation approval, file formal interim fee applications not more
than every 120 days and at least every 180 days unless otherwise ordered
by the Court, seek final approval of all interim compensation fee applications
by filing a final fee application and when applicable, suspend seeking or
accepting an interim advance payment as provided in L.B.R. 2016-2(c).

If you oppose the motion or object to the requested relief, your objection and
request for hearing must be filed on or before the objection deadline stated above, served
on the movantat the address indicated below, and must state clearly all objections and any
legal basis for the objections. The Court will not consider general objections.

In the absence of a timely, substantiated objection and request for hearing by an
interested party, the court may approve or grant the requested relief without any further
notice to creditors or other interested parties.

DATED: 11/19/20
Respectfully submitted

WEINMAN & ASSOCIATES, P.C.

By: /s/ Jeffrey A. Weinman
Jeffrey A. Weinman, #7605

730 17" Street, #240
Denver, CO 80202-3506
Telephone: (303) 572-1010
Facsimile: (303) 572-1011

jweinman@weinmanpc.com
Case:20-17488-EEB Doc#:17 Filed:11/19/20 Entered:11/19/20 08:55:34 Paged4 of 7

2002-1 CERTIFICATE OF SERVICE OF NOTICE

The undersigned certifies that on November 19, 2020, | served by prepaid first class
mail a copy of the NOTICE PURSUANT TO L.B.R. 9013 OF THE MOTION FOR ORDER
APPROVING INTERIM ADVANCE PAYMENT PROCEDURES FOR ALL
PROFESSIONALS in accordance with FED.R.BANKR.P. 2002 and 11 U.S.C. §342(c) on
parties in interest contained on the attached list, which is a copy of the Court's Creditor
Address Mailing Matrix for this case, obtained from PACER on November 19, 2020.

/s/ Lisa Barenberg
Case:20-17488-EEB

Label Matrix for local noticing
1082-1

Case 20-17488-EEB

District of Colorado

Denver

Thu Nov 19 08:29:05 MST 2020

American Express
P.O. Box 650448
Dallas, TX 75265-0448

(p)BANCTEK SOLUTIONS
1215 DELAWARE ST
DENVER CO 80204-3609

Bevinco Hest Sculpture
8492 W. 94th Place
Westminster, CO 80021-5323

Citywide Bank
P.O. Box 128
Aurora, CO 80040-0128

Colorado Department Of Revenue
1375 Sherman St.

Room 504

Attention Bankruptcy Unit
Denver CO 80261-3000

David Pointer
111 St. Andrews Drive
Cincinnati, OH 45245-2903

Deep Rock Water
P.O. Box 660579
Dallas, TX 75266-0579

Duncan Barber, Esq.

Shapiro Biegieng Barber Otteson LLP
7979 E. Tufts Avenue

Suite 1600

Denver, CO 80237-3358

Flexant Corporation
1065 Woodmoor Drive
Monument, CO 80132-8960

Absolute First Aid
8547 EB, Arapahoe
Suite J

Greenwood Village, CO 80112-1430

Anheuser busch, Inc.
3800 Clydesdale Parkway
Loveland, CO 80538-8763

Bavaria Inn Restaurant, Inc.

480 S. Colorado Boulevard
Denver, CO 80246-1207

Chad Savage
3905 SW Hidden Cove Drive
Lees Summit, MO 64082-4636

Coal Creek Partner, LLC
c/o Darrell Waas, Esq.

1350 17th Street, Suite 450
Denver, CO 80202-1925

Comcast
P.O. Box 34744
Seattle, WA 98124-1744

Deborah Matthews Dunafon
4814 E. Kentucky Ave.
Unit A

Denver, CO 80246-2232

Denver Syrup Company
353 W. 56th Avenue
Danver, CO 80216-1621

Dust Busters
P.O. Box 995
Arvada, CO 80001-0995

Front Range Wholesale
4535 Jason Street
Denver, CO 80211-2414

Doc#:17 Filed:11/19/20 Entered:11/19/20 08:55:34 Paged5d of 7

Alpha Graphics

Attn Tami Gothan
720 S. Colorado Blvd.
Suite 230B

Denver, CO 80246-1904

Auto-Chlor Systen
5650 Pecos Street
Denver, CO 80221-6641

Beverage Distributing
Breakthrough Beverage
P.O. Box 13306
Baltimore, MD 21203-3306

(p)CITY OF GLENDALE
ATTN ATTN LINDA CASSADAY
950 S BIRCH STREET
GLENDALE CO 80246-2599

Coal Creek Partners, LIC
c/o Darrell Waas, Esq.
1350 17th Street

Suite 450

Denver, CO 80202-1925

Coors Distributing
5400 N. Pecos Street
Denver, CO 80221-6404

Debra Jean Hallinan Allen
7910 8. Riviera Court
Aurora, CO 80016-7221

Donald Sisson, Esq.

Elkus & Sisson, ?.C.

7100 E. Belleview Avenua

Suite 101

Greenwood Village, CO 80111-1634

Electra, Carmen

c/o Shane Fulton, Esq.

Burg Simpson Eldgredge Hersh & Jardine P
40 Inverness Drive Bast

Englewood, CO 80112-5481

Gary Wright, Esq.
715 W. Main Street
Suite 201

Aspen, CO 81611-1659
Case:20-17488-EEB

George N, Miller
12330 W. Carolina Dr.
Lakewood, CO 80228-3802

Rone Depot Credit Services
P.O. Box 9001030
Louisville, KY 40290-1030

Jennifer Lynn Hallinan
5100 E. Dartmouth Avenue
Denver, CO 80222-7337

Kristin Elizabeth Hallinan
8050 Witney Place
Lone Tree, CO 80124-9798

Marisol Delaney
2424 SW Sherwoed Drive
Portland, OR 97201-1614

Mitcheson, Dessie

c/o Shane Fulton, Esq.

Burg Simpson Eldredge Hersh & Jardine PC
40 Inverness Drive East

Englewood, CO 80112-5481

Mount Vernon Management, Inc.
P.O. Box 26
Idledale, CO 80453-0026

Nicholson Audio
3833 Allison Circle
Wheat Ridge, CO 80033-4533

Patrict Shield Colorado
2131 S. Jasmine Street
Denver, CO 80222-5705

Public Storage Co.
6611 Leetsdale Drive
Denver, CO 80224-3705

Hico Distributing
2245 W. College Avenue
Englewood, CO 80110-1109

IRS
PO Box 7346
Philadelphia PA 19101-7346

John Aaaron Zell

8316 N. Lombard

#292

Portland, OR 97203-3727

MOC Wholesale Cigars
6305 S. Geneva Circle
Englewood, CO 80111-5437

Maverick Wine Company
14704 EB. 33rd Place
Unit C

Aurora, CO 80011-1218

Moscia, Nick

540 S. Forest Street
$4-203

Denver, CO 80246-8147

NDC Republic National Distributing
8000 Southpark Terrace
Littleton, CO 80120-5605

North Glendale PR
490 S. Colorado Blvd.
Denver, CO 80246-1207

Peter Bornstein, ESq.

6060 Greenwood Plaza Blvd.

Suite 500

Greenwood Village, CO 80111-4845

Ralph Riggs
352 Fillmore Street
Denver, CO 80206-4322

Doc#:17 Filed:11/19/20 Entered:11/19/20 08:55:34 Pageé of 7

Rockenbergs
P.O. Box 6939
Carol Stream, IL 60197-6939

Jason D. Levy, Esq.

Cook, Bradford & Levy, LLC
2590 Trailridge Drive East
Suite 202

Lafayette, CO 80026-3183

Kopang, Quinton

c/o Logan Martin, Esq.

c/o Zachary Westerfield, Esq.
600 17th Street, Suite 2800S
Denver, CO 80202-5428

Mai Plumbing
4875 Pontiac Street
Commerce City, CO 80022-4707

McClure, Charles
4171 §. Memphis Way
Aurora, CO 80013-2711

Paul Moss

Byzon G. Rogers Federal Building
1961 Stout St.

Ste, 12-200

Denver, CO 80294-6004

New Age Beverage Corporation
Dept. 3975

P.O. Box 123975

Dallas, TX 75312-3975

Pamela Zell Rigg
24542 Palomares Rd.
Castro Valley, CA 94552-9764

Pinder, Lucy

c/o Shane Fulton, Esq.

Burg Simpson Eldredge Hersh & Jardine PC
40 Inverness Drive East

Englewood, CO 80112-5481

Riasatie, Carie
16928 BE. Prentice Place
Centennial, CO 80015-2457
Case:20-17488-EEB

Rocky Mountain Business
2020 §. Pontiac Way
Denver, CO 80224-2412

Securities and Exchange Commission
Central Regional Office

1961 Stout St.

Ste. 1700

Denver CO 80294-1700

Sharon K. King
10081 Coyote Song Terrace
Colorado Springs, CO 80924-4504

Sno-White Linen
P.0. Box 6420
Colorado Springs, CO 80934-6420

Tem & Co,
490 8. Colorado Blvd.
Suite 101
Denver, CO 80246-1207

Waste Management of No Co
P.O. Box 78251
Phoenix, AZ 85062-8251

Wright, Dory E.

Wright, D.A and Wright, D.E.
10527 Starglow Court
Highlands Ranch, CO 80126-8150

Doc#:17 Filed:11/19/20 Entered:11/19/20 08:55:34 Page7 of 7

Rodriguez, Adriana
1719 Sumac Street
Longmont, CO 80501-7186

Securities and Exchange Comission
Midwest Regional Office

175 W, Jackson Blvd.

Ste. 900

Chicago IL 60604-2815

Small Business Administration
10737 Gateway West

$300

Bl Paso, TX 79935-4910

Southern Wine & Spirits
22800 E. 19th Avenue
Aurora, CO 80019-3717

US Trustees

Byron G. Rogers Federal Building
1961 Stout st.

Ste. 12-200

Denver, CO 80294-6004

Jeffrey Weinman

730 Lith st.

Ste. 240

Denver, CO 80202-3506

Xcel Energy
P.O. Box 9477
Minneapolis, MN 55484-9477

Secure All Solutions
7354 S. Alton Way

Suite 102

Centennial, CO 80112-2367

Harvey Sender

600 17th st.

Ste. 2800S

Denver, CO 80202-5428

Smoking Gun Land Co.
492 §, Colorado Blvd.
Denver, CO 80246

Springer & Steinberg, P.C.
1600 Broadway

Unit 1200

Denver, CO 80202-4920

United Energy Trading
P.O. Box 837
Bismarck, ND 58502-0837

Wright Law

_ 715 W. Main Street

Suite 201
Aspen, CO 81611-1659

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U,8.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Banctek

Credit Card Processing
1215 Delaware

Denver, CO 80204

City of Glendale
950 S. Birch Street
Denver, CO 80246

End of Label Matrix

Mailable recipients 79
Bypassed recipients 0
Total 79
